NUMBER 13-22-00376-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                   IN RE BERRY CONTRACTING, LP D/B/A
                      BAY LTD. AND JUAN HERNANDEZ


                       On Petition for Writ of Mandamus.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       By petition for writ of mandamus, relators Berry Contracting, LP d/b/a Bay Ltd. and

Juan Hernandez seek to set aside a July 28, 2022 order concluding that relators “have

failed to prove the affirmative defense of exclusive remedy” in a case concerning workers’

compensation. See TEX. LAB. CODE ANN. § 408.001(a). By motion to stay, relators seek

to stay the underlying proceedings, including the August 22, 2022 trial of this matter.

       This Court, having examined and fully considered the relators’ motion to stay, is of

the opinion that it should be granted. Accordingly, we grant the relators’ motion to stay
and order the trial court proceedings to be stayed pending further order of this Court, or

until this case is finally decided. See TEX. R. APP. P. 52.10(b). The Court requests that the

real parties in interest, Gernal Mann and Jennifer Mann, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

                                                                PER CURIAM

Delivered and filed on the
16th day of August, 2022.




                                             2